Citation Nr: 1511312	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-30 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease with posterior stabilization L5-S1 (DDD).

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, claimed as secondary to lumbar spine DDD.

3.  Entitlement to service connection for depression, claimed as secondary to lumbar spine DDD.

4.  Entitlement to service connection for contact dermatitis, claimed as concrete poisoning.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 





REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. H, Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A chronic low back disability was not shown in service or for many years thereafter and the current low back disability is not related to service. 

2.  Radiculopathy of the lower extremities was not shown in service or for many years thereafter and is not related to service or a service-connected condition.

3.  The most probative evidence indicates the Veteran does not have current contact dermatitis or concrete poisoning.



CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for lumbar spine DDD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The requirements to establish entitlement to service connection for radiculopathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  The requirements to establish entitlement to service connection for contact dermatitis, claimed as concrete poisoning, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in a March 2010 letter, and the Veteran had ample opportunity to respond prior to the December 2010 rating decision on appeal.

At any rate, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Veteran's service treatment records (STRs) and service personnel records are associated with the claims file, and all available post-service medical evidence identified by the Veteran has been obtained, including Social Security Administration (SSA) records.  The Veteran has been afforded appropriate VA examinations in support of his claims for entitlement to service connection.  

The Board remanded the case in September 2014, in pertinent part for the purpose of affording the Veteran additional VA examinations for the claimed low back and skin disorders, which were performed in October 2014.  The Board has reviewed the examination reports and finds the RO substantially complied with the requirements articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Lumbar DDD and Peripheral Neuropathy

The Veteran's STRs include an induction examination in which the Veteran endorsed having worn a brace or back support prior to service, but examination     of the spine and musculoskeletal at induction was normal.  In November 1963 he was treated for low back pain.  In June 1965 he was treated for back ache attributed to poor posture; the clinical impression was chronic back pain.  The Veteran's separation examination in July 1965 is silent in regard to back pain, and the spine, neurological system, other musculoskeletal and lower extremities were characterized as normal on examination.

The Veteran had a consult at Nebraska Spine Center in August 2006 for complaint of low back pain and right leg pain, present since a motor vehicle accident (MVA) in July 2003 but progressively worse in recent months.  The clinician's impression was degenerative lumbar disc L2-L5 and foraminal stenosis L5-S1, with the stenosis the most likely cause of the Veteran's pain.  The treatment notes are silent in regard to any relationship of the underlying stenosis disorder and the Veteran's remote period of active service.  In December 2006 the Veteran underwent trans-foraminal interbody fusion L5-S1 for diagnosed stenosis at that level.  

Two buddy statements submitted in April 2010 assert that the Veteran's back problems had become progressively worse during their acquaintance with the Veteran (i.e., since approximately 1990 and 1998 respectively).

The Veteran had a VA compensation and pension (C&P) examination of the spine in June 2010, performed by an examiner who reviewed the claims file.  The Veteran reported having worn a back brace prior to service while working in construction and complained of back pain since 1963.  He specifically pointed to two incidents in service in which he was carrying heavy loads and hurt his back; on one occasion he was on bed rest for 1-2 weeks and on the other occasion he was treated by bed rest and no duty.  The examiner performed a clinical examination of the spine and noted observations in detail, including X-ray.  The examiner diagnosed lumbar spinal DDD and posterior stabilization L5-S1 with no hardware complication.

The examiner stated an opinion that the Veteran's current lumbar spine disorder     is not likely due to service.  The examiner noted that the Veteran had endorsed wearing a back brace in his induction examination, after which he was treated    only twice in service for back strain (November 1963 and June 1965) without evidence of low back trauma during service.  Further, the Veteran had no radicular complaints during service.  In his separation examination the Veteran denied wearing a back brace or support and there were no back issues on examination, and there is no record of any back complaints between service and the early 2000s.  The examiner noted that given this 35 year gap between service and any treatment for a low back condition, the current condition is not likely related to any acute lumbar strains in service.

The Veteran had another VA C&P examination of the spine in October 2014, performed by a physician who reviewed the claims file.  The examination had      to be adjusted for the Veteran's comfort and convenience, but the examiner performed a limited examination of the spine and noted observations in detail.  The examiner affirmed the previous diagnosis of DDD of the lumbar spine and stated it is unlikely that the Veteran has a current back disorder that is incurred     in or otherwise etiologically related to service.  In support of his opinion the examiner noted that only a limited number of entries in STRs related to back pain, while the separation examination was negative and there was no further treatment until 2006.  The Veteran had done concrete work prior to service and for many years after discharge from service, and it is likely the Veteran's problems are a cumulative effect of strenuous labor over the years rather than the limited and isolated entries in STRs.  When the actual disc disease began would be completely speculative.  

On review of the evidence of record, the Board observes at the outset that the Veteran is shown to have a current diagnosed disorder of the lumbar spine.  Accordingly, the first element of service connection - medical evidence of a current disability - is met.  Thus, the question becomes whether the current disability is related to service. 

On this point, the most probative evidence is the opinion of the October 2014 VA examiner.  That examiner opined that the Veteran's DDD is not related to service.  The examiner provided that opinion after reviewing the claims file and examining the Veteran, and included an adequate rationale for the conclusion reached.  Accordingly, the opinion is probative and may be relied upon by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Further, the opinion is not controverted by any other competent medical opinion of record.  

While the Veteran believes that his current low back disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of back disabilities are matters not capable of lay observation, and require medical testing and expertise and to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current                              is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current low back disability is not competent medical evidence.

In sum, the most probative evidence indicates the Veteran did not have arthritis of the low back in service or for many years thereafter, and that the currently diagnosed low back disability is not related to service.  Accordingly, service connection for a low back disability is not warranted. 

Concerning the claimed bilateral lower extremity radiculopathy, the Veteran has alleged that this is due to his low back disability or diabetes.  Medical evidence of record notes the Veteran's complaints of numbness and tingling, and burning in the lower extremities.  Such complaints were attributed to his spinal stenosis.  The October 2014 VA examiner noted the Veteran had signs and symptoms of lumbar radiculopathy.  Thus, sufficient evidence of a current disability for purposes of continuing the service connection analysis is of record.  However, as service connection for his low back disability and diabetes have not been established,   there is no basis upon which a claim of secondary service connection for his lower extremity radiculopathy can be based.  38 C.F.R. § 3.310.

Moreover, the Veteran does not contend and the evidence does not suggest that his radiculopathy is otherwise related to service, and such disability was not shown within a year of discharge from service.  Accordingly, service connection on a direct and presumptive basis must also be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Contact Dermatitis

The Veteran's STRs include an induction examination in which the Veteran was noted to have been a cement mason prior to service, and to have been treated prior to service for "concrete poisoning" by means of cortisone shots for the past 2-5 years.  Per the examiner's note, the Veteran was essentially asymptomatic at the time of induction, although the induction physical examination characterizes the skin and lymphatics as "abnormal" without explanation.

The Veteran's service personnel record verifies that prior to service the Veteran worked for 96 months as a cement finisher; he also worked 24 months as a bulldozer operator.  During service the Veteran attended training as carpenter, and he subsequently served as carpenter in a construction engineer unit from January 1964 to February 1965.  Thereafter, he served as a heavy truck driver     in an engineer unit from February 1965 until his discharge in August 1965.

STRs show that during service the Veteran was treated in August 1963 for contact dermatitis on the arms and legs.  In July 1964 he was treated for rash on the arms, characterized as allergic dermatitis; the Veteran stated he had the disorder intermittently for the past 9 years and it only appeared on contact with cement, oranges and some other substances.  In February 1965 he was treated for dermatitis on the neck consistent with previous history of dermatitis while working with cement.  In April 1965 he was treated for dermatitis on the fingers and right hand, and in July 1965 he was treated for dermatitis on the left foot.  However, during separation examination in July 1965, the Veteran's skin and lymphatics was characterized as normal.

The cornerstone of any claim for service connection is the presence of a current disability.  The Veteran had a VA dermatological C&P examination in June 2010, performed by an examiner who reviewed the claims file.  The Veteran reported having been initially seen for his skin condition in 1963-1965 (i.e., during service) and treated by cortisone (as injections and topically).  The Veteran reported he would still get the condition whenever he was around concrete, but had not had active symptoms for the past two years.  The Veteran had no current symptoms since he was no longer in contact with concrete.  The examiner performed a clinical examination of the skin and noted observations in detail.  The examiner diagnosed history of contact dermatitis from concrete exposure and stated an opinion that the claimed "concrete poisoning" is not likely related to service since "concrete poisoning" is a toxic ingestion/inhalation rather than a skin condition, and there is no record the Veteran ingested concrete as an oral toxin.  The examiner noted the Veteran had been seen numerous times for cement/concrete dermatitis, which is not the same thing as cement poisoning.  To the degree that the Veteran was claiming service connection for dermatitis, versus cement/concrete contact dermatitis, there was no current dermatitis shown on examination.

The Veteran thereupon had another VA C&P examination in October 2014, performed by a physician who reviewed the claims file.  The Veteran reported he had not had any skin lesions in many, many years.  The examiner stated the Veteran was shown to have had concrete skin sensitivity prior to service but not "concrete poisoning" and no concrete-related skin symptoms since at least 2006 since he had done concrete supervisory work. The Veteran had not had a recurrence or flare for many, many years and was unlikely to have any future flares unless he was to immerse himself in concrete products.  The Veteran had no skin symptoms on examination.  The examiner stated that the Veteran's previous diagnosis, which appeared to be likely contact dermatitis from cement exposure, is not likely incurred in or otherwise related to active service.  As rationale the examiner stated the Veteran is well-documented to have been a cement mason prior to service and for many years after discharge from service, so it is unlikely his diagnosis had anything to do with service.  Also, it is highly unlikely that any true aggravation occurred during service; there were a few skin complaints during service but these were isolated events and certainly did not show aggravation beyond the natural progress of the disease.  The examiner reiterated the Veteran did not have any current skin complaints and had none for many years.      

Review of the evidence of record demonstrates the Veteran had dermatitis prior to service and also during service.  However, that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran is shown to have been asymptomatic since at least 2006, well prior to receipt of his present claim in February 2010.  The Board concludes the Veteran has not shown a present skin disorder for which service connection can be considered.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 


ORDER

Service connection for lumbar spine degenerative disc disease with posterior stabilization L5-S1 is denied.

Service connection for radiculopathy of the bilateral lower extremities is denied.

Service connection for contact dermatitis is denied.


REMAND

The Board finds that additional development is necessary on the claim for service connection for depression, and the claim of entitlement to a TDIU is intertwined with the depression claim.

The Veteran had a VA mental disorders C&P examination in October 2010.  The examiner noted that the induction physical showed a history of depression prior to service, which suggested a relationship to the cortisone shots the Veteran was receiving at the time.  The examiner noted treatment for "nervousness" in service and symptoms of depression in 2006 (associated with back fusion surgery) but no record of treatment for depression in service or since discharge from service.  The examiner diagnosed depression not otherwise specified (NOS).

The examiner stated "[i]n reviewing his records I can find a way to connect the depression he mentioned prior to active duty and the nervousness treated on active duty and depressed in that he checked on his separation examination to the present depression."  The examiner then goes on to note the period of approximately 30 years from the time of discharge until there is medical record documentation of depression in 2006 after the back fusion surgery.  The examiner ultimately opined that it is less likely than not that the present depression is related to the depressive symptoms he experienced while on active duty.  The Board finds the quoted statement to be confusing and potentially inconsistent with the ultimate conclusion from the examiner.  Accordingly, a new examination with opinion is needed. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the issues are REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him     for depression since service.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are not available, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA mental disorders examination to determine whether his claimed depression is related to service.  The claims file must   be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50% probability or greater) that his current psychiatric disorder arose in service or is otherwise related to service.  In rendering the opinion, the examiner should address the complaints of nervousness noted in service treatment records.  

If the examiner finds the Veteran's current psychiatric disorder is related to the complaints of nervousness in service, the examiner should opine whether the Veteran had a psychiatric disorder that clearly existed prior to service.  If so, the examiner should then  opine whether the condition underwent a permanent worsening during service.  If the condition did undergo a permanent worsening in service, the examiner should opine whether that worsening was undebatably the result of the natural progression of the pre-existing condition (versus a worsening related to service).   

A rationale for all opinions expressed should be provided. 

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


